DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement filed 15 March, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Two foreign patent documents were listed in the disclosure form, but not found in the application file.  Thus, they were not considered.
The information disclosure statement filed 26 July, 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because one of the references is garbled.  It is illegible, and so not considered.

Election/Restrictions
Applicant’s election without traverse of group I (peptides), specifically, SEQ ID 25 in the reply filed on 26 July, 2022 is acknowledged.
Applicant has elected SEQ ID 25, which was found to be ineligible as a natural product.  As a result, claims 1, 3, and 7-9 were examined and claims 2 and 10-18 have been withdrawn from consideration.  Applicants have stated that they believe claims 2 and 18 read on the elected species, but those claims require a modified version of the elected peptide, which was not elected.
During examination, a reference was found that anticipated at least one non-elected species.  This reference is described below.

Claims Status
Claims 1-3 and 7-18 are pending.
Claims 7, 10-14, 16, and 17 have been amended.
Claims 2 and 10-18 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 July, 2022.

Examiner’s Note
Applicants have defined “corresponding non-natural amino acid” as a derivative of the amino acid that it replaces (paragraph 96).  Applicants have not defined “derivative,” so the dictionary definition “a substance that can be made from another” (Merriam Webster online dictionary) is used.  This is a very broad definition, and may be broader than applicants intended.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, and 7-9 are rejected under 35 U.S.C. 101 because they read on a judicial exception (natural phenomenon).
The Supreme Court has given a three step test for subject matter eligibility (MPEP 2106(III)):
 Are the claims drawn to a process, machine, manufacture, or composition of matter?
2a.   Is the claim directed to a judicial exception?
2b.  If the claim is directed to a judicial exception, does the claim recite additional elements that amount to significantly more than the judicial exception?

Applying the test.
 The claims are drawn to polypeptides, a composition of matter.
These peptide sequences were identified by mining the genome of various snake species (paragraph 222 and table 1).  This indicates that these sequences are naturally occurring, which reads on the judicial exception of natural phenomenon.  Some dependent claims require a pharmaceutically acceptable carrier, diluent, or excipient, or intended use (food, cosmetic, etc).  These limitations can be met by a combination of naturally occurring compounds, such as water.  Claim 8 requires an article coated with the claimed peptide; this can be met by simple drying the peptide on a naturally occurring article, which is a simple mixture (no limitation requiring a covalent bond).
2a.  Applicants have described a number of potential uses for the sequences, but have not identified anything that is beyond the properties of the peptides themselves.  Thus, there is nothing beyond the judicial exception.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1, and claims dependent on it, allow for “functional variants” of the sequences explicitly described.  The issue is that the claims describe no function, which makes it impossible to determine if this claim limitation is met.  While the disclosure lists a number of potential functions, it is improper to import limitations from the disclosure into the claims (MPEP 2111.01(II)).  
	In addition, claim 1 allows for substitution with a corresponding “non-natural” amino acid.  The issue is there are amino acids that occur naturally, but are not normally found in polypeptides.  Ornithine is an example of such an amino acid; it occurs as part of the urea cycle, but is not an amino acid found in polypeptides.  It is thus unclear if an ornithine substitution is a corresponding non-natural amino acid substitution.  Applicant’s definition of “corresponding non-natural amino acid” as a derivative of the amino acid it replaces (paragraph 96) does not clear up this issue.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) s 1 and 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yount et al (US 20200165309, priority document date 11 May, 2017).  Please note that this citation does not read on applicant’s elected species.

Applicants are claiming a genus of peptide sequences and variants, and formulations.

Yount et al describe antimicrobial peptide sequences (title).  Among the sequences explicitly described is SEQ ID 3071 (paragraph 10), which comprises SEQ ID 10 of the instant claims:


    PNG
    media_image1.png
    356
    523
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    215
    672
    media_image2.png
    Greyscale
.  Thus, the reference anticipates claim 1.  These peptides can be formulated as films (interpreted as coating), gels, patches, or liquid solutions (paragraph 42), anticipating claim 8.  Formulations containing carriers, diluents, or solvents are discussed (paragraph 64), anticipating claims 7 and 9.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658